 


110 HR 2703 IH: Private Security Officer Employment Authorization Act of 2007
U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2703 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Private Security Officer Employment Authorization Act of 2004. 
 
 
1.Short titleThis Act may be cited as the Private Security Officer Employment Authorization Act of 2007. 
2.Reviews of criminal records of applicants for private security officer employmentSection 6402 of the Private Security Officer Employment Authorization Act of 2004 (28 U.S.C. 534 note) is amended— 
(1)in subsection (c)(2)(B), by inserting , or through an entity designated by the Attorney General, after identification bureau; 
(2)in subsection (d)(1)— 
(A)in subparagraph (A), by inserting , or to an entity designated by the Attorney General, after participating State; and 
(B)in subparagraph (B)— 
(i)in clause (i), by striking to the State identification bureau of the participating State; 
(ii)by inserting after clause (ii) the following new clause: 
 
(iii)Accuracy and completenessThe Attorney General shall ensure that there is a process whereby a covered employee subject to a request for a National Crime Information Center criminal history records check under subsection (c)(1) will have the opportunity to provide to the head of the National Crime Information Center of the Federal Bureau of Investigation information concerning the accuracy or completeness of such results. The covered employee involved must provide such information within 30 days after the employee receives such results.. 
(C)in subparagraph (C)— 
(i)in the heading, by inserting or authorized employer or entity after bureau; 
(ii)in the text following the heading, by striking submitted through the State identification bureau of a participating State, the Attorney General shall and inserting the Attorney General or an entity designated by the Attorney General shall; and 
(iii)in clause (ii), by inserting or, if submitted through an entity designated by the Attorney General, to the employer or entity, before requesting the information;  
(D)in subparagraph (D)— 
(i)in clause (i), by striking the information shall be used only as provided in clause (ii) and inserting or by an authorized employer or entity, the information shall be used only as provided in this Act; and 
(ii)by amending clause (ii) to read as follows: 
 
(ii)ProhibitionAn authorized employer may not employ a covered employee to provide a security service described in subparagraph (B), unless, in the case of— 
(I)a participating State that has no State standards for qualification to be a private security officer, the State shall notify an authorized employer as to the fact of whether the employee has any unpardoned conviction under any Federal or State law of any felony or any one or more of the following offenses, except that, for crimes other than those described in subsection (ll), records will only be provided for convictions that occurred during the previous 10 years or for which the employee completed serving a prison sentence within the previous 5 years: 
(aa)Illegally using, carrying, or possessing any firearm or other dangerous weapon. 
(bb)Making or possessing an instrument, the primary use of which would be to facilitate burglary, theft, or a similar crime. 
(cc)Buying or receiving stolen property. 
(dd)Unlawful entry of a building. 
(ee)Aiding escape from prison. 
(ff)Unlawfully possessing or distributing any illegal narcotic drug. 
(gg)Any act involving theft, including theft by deception. 
(hh)Recklessly endangering another person. 
(ii)Making any threat of terror. 
(jj)Any crime of violence against another individual, including assault or battery, or any crime of violence against the property of an individual. 
(kk)Attempting or conspiring to commit any of the offenses described in subclauses (I) through (X). 
(ll)Any other offense relevant to the ability of the covered employee to provide reliable security services, as specified by the Attorney General by regulation; 
(II)a participating State that has State standards for qualification to be a private security officer, the State shall use the information received pursuant to this Act in applying the State standards and shall only notify the employer of the results of the application of the State standards; or 
(III)an authorized employer or entity request through an entity designated by the Attorney General, the Attorney General shall notify the authorized employer or entity as to the fact of whether an employee has any unpardoned conviction under any Federal or State law of any felony or any one or more of the following offenses, except that, for crimes other than those described in subsection (ll), records will only be provided for convictions that occurred during the previous 10 years or for which the covered employee completed serving a prison sentence within the previous 5 years: 
(aa)Illegally using, carrying, or possessing any firearm or other dangerous weapon. 
(bb)Making or possessing an instrument, the primary use of which would be to facilitate burglary, theft, or a similar crime. 
(cc)Buying or receiving stolen property. 
(dd)Unlawful entry of a building. 
(ee)Aiding escape from prison. 
(ff)Unlawfully possessing or distributing any illegal narcotic drug. 
(gg)Any act involving theft, including theft by deception. 
(hh)Recklessly endangering another person. 
(ii)Making any threat of terror or engaging in any act of terror. 
(jj)Any crime of violence against another individual, including assault or battery, or any crime of violence against the property of an individual. 
(kk)Attempting or conspiring to commit any of the offenses described in subclauses (I) through (X). 
(ll)Any other offense relevant to the ability of the covered employee to provide reliable security services, as specified by the Attorney General by regulation.; 
(E)by redesignating subparagraph (E) as subparagraph (F), and by inserting after subparagraph (D) the following new subparagraph: 
 
(E)NotificationsWith regard to records that are incomplete, notifications under subparagraph (D)(ii)(lll) shall also provide notice of any state(s) in which such records may be completed or verified.; and 
(F)by adding at the end the following new subparagraph: 
 
(G)Records management 
(i)In generalAn authorized employer receiving any results from a criminal history records check carried out under subsection (c)(1), with respect to a covered employee, shall ensure each of the following: 
(I)Such results are maintained confidentially. 
(II)Such results are not misused or disseminated to any person not involved in the employment decision with respect to the covered employee. 
(III)Subject to paragraph (2), such results are destroyed within one year after the latter of the following dates, with respect to such results: 
(aa)The first of the following dates: 
(AA)The date of the decision whether to employ or continue to employ the covered employee. 
(BB)The date that is one year after the date on which the authorized employer received the results. 
(bb)The date that is one year after the final disposition of a claim or proceeding relating to the employment of the covered employee. 
(ii)No destruction of results if related claim pendingIn no case shall the results from a criminal history records check carried out under subsection (c)(1) be destroyed pursuant to paragraph (1)(C) while a claim or proceeding described in clause (ii) of such paragraph is pending. ; 
(3)in subsection (d)(2)— 
(A)by striking and at the end of subparagraph (B); 
(B)by redesignating subparagraph (C) as subparagraph (E); and 
(C)by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)standards for the scope of access and the methods and time frames for providing access and responses for these checks, including a requirement that a participating state or the FBI or designated entity is required to respond to a submission by an authorized employer, entity, or consumer reporting agency within three business days of the submission of the fingerprints supporting the request for the criminal history record check; 
(D)a process for providing access for employers and entities to FBI-maintained criminal history records when access is unavailable through the state level because the state has not opted to provide such access or does not meet the standards set forth by the Attorney General; and; 
(4)by redesignating paragraphs (4) and (5) of subsection (d) as paragraphs (6) and (7), respectively, of such subsection; and 
(5)by inserting after paragraph (3) of subsection (d) the following new paragraphs: 
 
(4)No liability for good faith determinationsNo authorized employer shall be liable for any determination made by such employer in good faith that an offense identified from a criminal history records check conducted under subsection (c) for such employer on a covered employee is within the scope of offenses described in paragraph (2)(D)(ii) for purposes of such employer making an employment decision with respect to such employee. 
(5)Rule of constructionNothing in paragraph (1) shall be construed as preventing an authorized employer from making an employment decision, with respect to a covered employee, based on any lawful reason not described in such subsection, including the reason that the results of a criminal history records check conducted under subsection (c)(1) (or any other information made available to the employer) on such employee indicate that the employment of the employee would violate any applicable State law..   
 
